DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borel et al. (2011/0119956), (herein after Borel) in view of Borel et al.
(2013/0074371), (herein after Borel 371).

Regarding claim 1, Borel teaches a sports shoe comprising: 
an outer sole assembly comprising a damping layer having a length extending along a length of the outer sole assembly between an area of a front of the outer sole assembly and an area of a rear of the outer sole assembly (figs 4-6, member 61);
an upper fixed to the outer sole assembly, the upper comprising: an envelope intended to surround a portion of the foot of the user (figs 4-6, member 46), and
a panel fixed to the envelope in an area of a portion of a lateral junction between the upper and the outer sole assembly (figs 4-6, member 43);
the sports shoe further comprising a reinforcement comprising a lateral wing (figs 4-8, members 62-03) fixed to a portion of a lateral side of the damping layer and to an outer surface of the non-flexible panel.
Borel does not teach a panel a non-extensible flexible panel and a reinforcement comprised of a rigid plastic material having a hardness greater than 40 shore D.
However, Borel 371 leaches a footwear having a non-extensible flexible panel (i.e. polyurethane, fig 8, members 38-39, para 0049) and a reinforcement comprised of a rigid plastic material having a hardness greater than 40 shore D (i.e. 60 Asker C and up, fig 8, member 27, para 0050).
It would have been obvious to one of ordinary skill the art before the effective filling cate of the claim invention to modify the footwear of Borel by using the material property, as taught by Borel 371, in order to improve the support for a user foot (Borel 371, para 0050).
Regarding claim 2, the modified footwear Borel-Borel 371 discloses the non-flexible panel and the lateral wing of the reinforcement are configured so that 4 portion of either one or both of the flexible panel and the lateral wing is positioned opposite a Lisfranc joint or tarsometatarsal joint of a foot when the foot is in the shoe (as seen in figs 1-5 of Borel the panel and wing are on the lateral side therefore it is positioned opposite a Lisfranc joint or tarsometatarsal joint of a foot when the foot is in the shoe).
Regarding claim 3, the modified footwear Borel-Borel 371 discloses the non-flexible panel comprises an upper end carrying a member for guiding a portion of a lace of a tightening system of the shoe (Borel, figs 1 and 3, member 35, para 0038).
Regarding claim 8, the modified footwear Borel-Borel 371 discloses a portion of the lateral wing is glued to the non-flexible panel (i.e. adhesive, Borel, para 0042, 0045 to 0047, 0049, and 0051).
Regarding claim 9, the modified footwear Borel-Borel 371 discloses the reinforcement comprises a medial wing fixed to at feast a portion of a lateral side of the damping layer (Borel, fig 5, right side of member 62).
Regarding claim 12, the modified footwear Borel-Borel 371 discloses the lateral wing is dimensionally configured so that the lateral wing has a rigidity decreasing as the lateral wing extends farther from the outer sole assembly (as seen in figs 4-5 of Borel that the thickness of member Ge is getting thinner, therefore its rigidity is decreasing, para 0009).
Regarding claim 13, the modified footwear Borel-Borel 371 discloses the reinforcement is comprised of one of the following materials: polyamide (PA), thermoplastic polyurethane (TPU), polyester (PE), or a composite material (EVA, Borel, para 0050 or ABS, Borel 371, para 0050).
Regarding claim 14, the modified footwear Borel-Borel 371 discloses the non-flexible panel is fixed to the envelope over at least a lower quarter of a height of the flexible panel (as seen in fig 5 of Borel that member 43 is fixed to member 46 at least at the bottom half, and fig 4 annotated below).

    PNG
    media_image1.png
    336
    611
    media_image1.png
    Greyscale

Regarding claim 15, the modified footwear Borel-Borel 371 discloses the non-flexible panel is detached from the envelope over at least an upper half of a height of the pane! (as seen in fig 5 of Borel that member 43 is detached from member 46 at least at the top hall, and fig 4 annotated above}.
Regarding claim 16, the modified footwear Borel-Borel 371 discloses the damning layer extends over at least 90% of a total length of the outer sole assembly (Borel, figs 4-5, members 61-62).
Allowable Subject Matter
Claims 4-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, dated 05-26-2022, with respect to the drawing objection have been indicated in PTO-326 has been withdrawn after being reviewed.
Applicant’s arguments, dated 05-26-2022, with respect to the specification and claims objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 05-26-2022, with respect to the rejection of claims under 35 U.S.C §112(a) and §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.

    PNG
    media_image2.png
    679
    897
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    246
    426
    media_image3.png
    Greyscale

Argument 1: applicant argues that the 85 Asker C is less than 40 Shore D, and therefore it does not read on the claim language. However, the examiner respectfully disagrees because as seen examiner reference above (What is 'Shore' hardness? – Totally Seals) that the Asker 60 C is at least equal 40 Shore D, therefore anything 85 Asker C is definitely above 40 Shore D.
Argument 2: applicant argues that the member 67 is on the medial side and applicant invention must be on lateral side. However, the examiner respectfully disagree because Borel 371 is only used for the durometer, the lateral wing is taught by Borel. Thus, Borel 371 teaches durometer for the entire member 27 not only a portion of 67.
Argument 3: applicant argues that Borel 371 does not teach “flexible panel” but a rigid part, but that the exactly applicant invention (non-flexible panel make of polyurethane, applicant para 0031). The material is the same, therefore it must be functioning the same (i.e. none-flexible panel).
Argument 4: applicant argues that the prior art does not teach the limitations "the reinforcement must be separate from the damping layer to be fixed on". However, this argument is not commensurate with the rejected claims, as the limitations have not been presented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732